Citation Nr: 0329496	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for right eye choroidal 
rupture in the temporal area with vision and visual field 
loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953 and from February 1954 to May 1956.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).  


FINDINGS OF FACT

1.  On VA examination in May 2000, the veteran had no light 
perception in the service connected right eye.

2.  Service connection is not in effect for left eye 
disability, and the veteran is not shown to be blind in that 
eye.

CONCLUSION OF LAW

The criteria for an increased rating for right eye choroidal 
rupture in the temporal area with vision and visual field 
loss, have not been met.  38 U.S.C.A. §§ 1155, 1160(a)(1) 
(West 2002); 38 C.F.R.§§ 3.383, 4.79, Part 4, Diagnostic Code 
6080 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The RO notified the veteran of the VCAA and what evidence the 
VA would obtain in a statement of the case of August 2002, 
and a supplementary statement of the case in December 2002.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO has 
obtained pertinent records and provided the veteran relevant 
examination.  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  Under that decision no less than a one-
year notice for response is required.  In view of the 
foregoing, and as the RO notified the veteran of VCAA more 
than a year ago in August 2002.  Additionally, in October 
2002 the RO obtained private medical records identified by 
the veteran.  The Board finds that the requirements of the 
VCAA have been met and a decision in this case is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993)

Factual Background

In a rating decision dated in May 1974, the RO granted 
service connection for old choroidal rupture in the temporal 
macula area, right eye with visual acuity reduction and 
visual field loss.  At that time the RO assigned a 20 percent 
rating under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  The 
veteran appealed that rating, and during the pendency of that 
appeal, in a rating decision dated in May 1975, the RO 
increased the assigned rating from 20 to 30 percent, which 
has remained in effect since that time.  

The veteran received treatment at a VA facility in 1998 and 
1999 for several problems, including his impaired vision.

During a May 1999 VA eye examination, the veteran stated that 
recently his visual acuity in the right eye had worsened.  On 
examination, the uncorrected visual acuity for the right eye 
was no light perception.  In the left eye, the uncorrected 
visual acuity was 20/20 - 1 at distance and J5 at near.  With 
correction, the left eye improved to 20/20 at distance and J1 
at near.  His refractive area in the left eye was as follows: 
+0.50 - 0.50 X 083 = 20/20; +250 add equals J1.  External 
examination was within normal limits.  During performance of 
the slit lamp examination, each time the examiner increased 
the light in the right eye, the veteran would blink.  A 
dilated funduscopic examination revealed an old choroidal 
rupture with macular scar present in the right macular 
region.  The vessels were tortuous on both discs.  The left 
fundus was normal.  The veteran did not complain of diplopia.  
His visual fields were plotted.  The visual fields were 
contracted to the III/4e isopter.  They were more contracted 
to the V/4e isopter.  Other findings were recorded.  

The final diagnoses included (1) macular scar, right eye, (2) 
hyperopia, left eye, (3) astigmatism, left eye, and ( 5) 
presbyopia, both eyes.  

The examiner concluded with a comment that the examiner did 
not believe that the veteran had the absence of light 
perception in the right eye.  He noted that there was no 
question that the veteran had reduced central visual acuity, 
but he did not believe that it was this severe.  The examiner 
stated that cited observations during examination indicated 
that there was peripheral vision in the right eye.

The report of a May 2000 VA examination shows that the 
veteran stated that his left eye visual acuity had dropped 
over the last two months, and indicated that he had loss of 
vision in the right eye.  

On examination the findings included the following.  His 
visual acuity in the right eye was no light perception.  In 
the left eye the uncorrected visual acuity was 20/200 at 
distance and 20/400 at near.  This corrected to 20/80+1 at 
distance and 20/100 at near.  External examination was 
unremarkable.  His visual fields were plotted in the left eye 
using the Goldmann perimeter utilizing the III/4e isopter.  
The visual field was some contracted  inferiorly and nasally.  
The examiner

The final diagnoses included (1) choroidal rupture with scar, 
right eye, (2) hemi-retinal vein occlusion, left eye 
(superior retina), (3) hyperopia, (4) astigmatism, and ( 5) 
presbyopia.  

Private medical records include a September 2002 statement 
from a treating physician, W. C. H., M.D., who stated that 
the veteran was first seen in August 2002.  Dr. H. stated 
that the veterans best-corrected visual acuity was NLP (no 
light perception) in the right eye secondary to maculopathy, 
and 20/200 in the left eye due to traumatic cataract (old 
injury).  Dr. H. stated that the veteran underwent surgery to 
remove the cataract and replace lens in the left eye.  
Surgery was unremarkable and when seen for follow-up on the 
day of the statement, the best corrected visual acuity was 
20/100 in the left eye.  The examiner opined that it was 
anticipated that vision would improve over a period of time.

In a February 2003 statement, Dr. H. stated that when seen in 
January 2003, the veteran had no light perception in the 
right eye (permanent condition) and was 20/200 in the left 
eye (legally blind).  Dr. H. stated that the prognosis was 
not good, and that no improvement was expected in either eye.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). The evidence in closest proximity to the recent claim 
is the most probative in determining the current extent of 
impairment. Id.

The veteran's eye disability is rated 30 percent under 38 
C.F.R. § 4.84a, Diagnostic Code 6080, for impairment of field 
of vision.  

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. § 4.76 (2002).  Not less than two recordings, and when 
possible, three will be made. Id.  See also, 38 C.F.R. § 
4.76a (2002) (regarding computation of the average concentric 
contraction of visual fields for rating purposes).  
Impairment of field of vision is rated under Diagnostic Code 
6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2002).

Under 38 C.F.R. § 4.84a, Diagnostic Code 6080, unilateral 
concentric contraction of the visual fields to 45 degrees, 
but not to 30 degrees, is rated as 10 percent disabling or as 
equivalent to visual acuity of 20/70.  Unilateral concentric 
contraction of visual fields to 30 degrees, but not to 15 
degrees, is rated as 10 percent disabling or as equivalent to 
visual acuity of 20/100.  Unilateral concentric contraction 
of the visual fields to 15 degrees, but not to 5 degrees, is 
rated as 20 percent disabling or as equivalent to visual 
acuity of 20/200.  Unilateral concentric contraction of the 
visual fields to 5 degrees is rated as 30 percent disabling 
or as equivalent to visual acuity of 5/200.  38 C.F.R. § 
4.84a, Diagnostic Code 6080 (2002).  Demonstrable pathology 
commensurate with the functional loss will be required.  The 
concentric contraction ratings require contraction within the 
stated degrees, temporally; the nasal contraction may be 
less. 38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2) 
(2002).

Service connection is not in effect for left eye disability.  
The veteran is already rated at the maximum schedular rating 
(30 percent) under Diagnostic Code 6080 for visual field 
impairment of one eye in the absence of blindness in both 
eyes.  Where only one eye is service connected and the 
veteran is not blind in both eyes, the other eye is 
considered normal for rating purposes.  See 38 C.F.R. § 
3.383(a)(1); see also 38 C.F.R. § 4.14 (2002) (manifestations 
not resulting from the service-connected disability may not 
be used in establishing the service- connected evaluation).  
However, where a veteran has suffered blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability not 
the result of his own willful misconduct, compensation is 
payable as if the combination of disabilities were the result 
of service-connected disability.  38 U.S.C.A. § 1160(a)(1).

A 30 percent evaluation will be assigned for blindness in one 
eye, having only light perception, when corrected visual 
acuity in the other eye is 20/40 (6/12). 38 C.F.R. § 4.84a, 
Diagnostic Code 6070.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility. 38 C.F.R. § 4.79.

Blindness in both eyes having only light perception warrants 
a 100 percent evaluation, in addition to special monthly 
compensation.  38 C.F.R. § 4.84a, Diagnostic Code 6062 
(2002).  The record shows that the veteran has been in 
receipt of special monthly compensation under 38 C.F.R. § 
3.350 (2002) for loss of use of one eye having only light 
perception, since March 23, 1993.

The record shows that the veteran is not blind in his 
nonservice-connected left eye.  Visual acuity in the left eye 
is shown to be 20/200.  Thus, as the veteran is already rated 
at the maximum schedular rating of 30 percent under 
Diagnostic Code 6080 for disability of one eye in the absence 
of blindness in both eyes, under that code the veteran is not 
entitled to an evaluation higher than the one currently 
assigned.

A 40 percent evaluation will be assigned for anatomical loss 
of one eye, in addition to special monthly compensation, when 
corrected visual acuity in the other eye is 20/40 (6/12). 38 
C.F.R. § 4.84a, Diagnostic Code 6066.  The record does not 
show that the veteran has an anatomical loss of an eye so as 
to warrant an increased rating under that code.

The Board thus concludes that the preponderance of the 
evidence is against the claim for an increased rating for the 
veteran's service-connected right eye disability.  The 
evidence is not equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2003).


ORDER

An increased rating for right eye choroidal rupture in the 
temporal area with vision and visual field loss, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



